--------------------------------------------------------------------------------


Exhibit 10.25
Change in control agreement with Ronald M. Bentley dated May 1, 2003.

 

--------------------------------------------------------------------------------


 
May 1, 2003


Mr. Ronald M. Bentley
30 Springfield Drive
Voorheesville. NY 12186


Dear Mr. Bentley:


NBT Bancorp Inc. (which, together with its wholly-owned subsidiary, NBT Bank,
National Association, is referred to as the "Company") considers the stability
of its key management group to be essential to the best interests of the Company
and its shareholders. The Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control may arise and
that the attendant uncertainty may result in the departure or distraction of key
management personnel to the detriment of the Company and its shareholders.


Accordingly, the Board of Directors of the Company (the "Board") has determined
that appropriate steps should be taken to encourage members of the Company's key
management group to continue as employees notwithstanding the possibility of a
change in control of the Company.


The Board also believes it important that, in the event of a proposal for
transfer of control of the Company, you be able to assess the proposal and
advise the Board without being influenced by the uncertainties of your own
situation.


In order to induce you to remain in the employ of the Company, this Agreement,
which has been approved by the Board, sets forth the severance compensation
which the Company agrees will be provided to you in the event your employment
with the Company is terminated subsequent to a "change in control" of the
Company under the circumstances described below.




Agreement to Provide Services; Right to Terminate.




(a)    Termination Prior to Certain Offers. Except as otherwise provided in
paragraph (b) below, or in any written employment agreement between you and
theCompany, the Company or you may terminate your employment at any time. If,
and only if, such termination occurs after a "change in control of the Company"
(as defined in section 6), the provisions of this Agreement regarding the
payment of severance compensation and benefits shall apply.


--------------------------------------------------------------------------------




(b)    Termination Subsequent to Certain Offers. In the event a tender offer or
exchange offer is made by a "person" (as defined in section 6) for more than 30
percent of the combined voting power of the Company's outstanding securities
ordinarily having the right to vote at elections of directors ("Voting
Securities"), including shares of common stock, no par value, of the Company
(the "Company Shares"), you agree that you will not leave the employ of the
Company (other than as a result of Disability as such term is defined in section
6) and will render services to the Company in the capacity in which you then
serve until such tender offer or exchange offer has been abandoned or terminated
or a change in control of the Company has occurred as a result of such tender
offer or exchange offer. If, during the period you are obligated to continue in
the employ of the Company pursuant to this section l(b), the Company reduces
your compensation, terminates your employment without Cause, or you provide
written notice of your decision to terminate your employment for Good Reason,
your obligations under this section 1(b) shall thereupon terminate and you will
be entitled to payments provided under Section 3(b).


2.    Term of Agreement. This Agreement shall commence on the date hereof and
shall continue in effect until December 31, 2005; provided, however, that
commencing December 31, 2003 and each December 31 thereafter, the remaining term
of this Agreement shall automatically be extended for one additional year (to a
total of three years) unless at least 90 days prior to such anniversary, the
Company or you shall have given notice that this Agreement shall not be
extended; and provided, however, that if a change in control of the Company
shall occur while this Agreement is in effect, this Agreement shall
automatically be extended for 24 months from the date the change in control of
the Company occurs. This Agreement shall terminate if you or the Company
terminates your employment prior to a change in control of the Company but
without prejudice to any remedy the Company may have for breach of your
obligations, if any, under section l (b).


3.    Severance Payment and Benefits If Termination Occurs Following Change in
Control for Disability, Without Cause, With Good Reason or Without Good Reason
within 12 Months of the Change. If, (1) within 24 months from the date of
occurrence of any event constituting a change in control of the Company (it
being recognized that more than one such event may occur in which case the
24-month period shall run from the date of occurrence of each such event), your
employment with the Company is terminated (i) by the Company for Disability,
(ii) by the Company without Cause, or (iii) by you with Good Reason (as defined
in section 6), or (II) within 12 months from the date of occurrence of any event
constituting a change in control of the Company (it being recognized that more
than one such event may occur in which case the 12-month period shall run from
the date of occurrence of each such event) you terminate your employment either
with or without Good Reason, you shall be entitled to a severance payment and
other benefits as follows:
 

--------------------------------------------------------------------------------


 
(a)    Disability. If your employment with the Company is terminated for
Disability, your benefits shall thereafter be determined in accordance with the
Company's long-term disability income insurance plan. If the Company's long-term
disability income insurance plan is modified or terminated following a change in
control, the Company shall substitute such a plan with benefits applicable to
you substantially similar to those provided by such plan prior to its
modification or termination. During any period that you fail to perform your
duties hereunder as a result of incapacity due to physical or mental illness,
you shall continue to receive your full base salary at the rate then in effect
until your employment is terminated by the Company for Disability.


(b)    Termination Without Cause or With Good Reason or Within 12 Months of
Change in Control. If your employment with the Company is terminated without
Cause by the Company or with Good Reason by you, or by you within 12 months of a
change in control of the Company without Good Reason, then the Company shall pay
to you, upon demand, the following amounts (net of applicable payroll taxes):


    (i)     Your full base salary through the Date of Termination at the rate in
effect on the date the change in control of the Company occurs plus year-to-date
accrued vacation.
 
    (ii)    As severance pay, an amount equal to the product of 2.00 multiplied
by the greater of (A) the sum of your annualized salary for the calendar year in
which the change in control of the Company occurs, the maximum target bonus that
could have been paid to you for such year if all applicable targets and
objectives had been achieved, or if no formal bonus program is in effect, the
largest bonus amount paid to you during any one of the three preceding calendar
years, your income from the exercise of nonqualified options during such year,
your compensation income from any disqualifying disposition during such year of
stock acquired pursuant to the exercise of incentive stock options and other
annualized amounts that constitute taxable income to you from the Company for
such year, without reduction for salary reduction amounts excludible from income
under Section 402(e)(3) or 125 of the Internal Revenue Code of 1986, as amended
(the "Code"), or (B) your average "Compensation" (as defined below) for the
three calendar years preceding the calendar year in which the change in control
of the Company occurs. As used in this subsection 3(b)(ii) your "Compensation"
shall mean your base salary, bonus, income from the exercise of nonqualified
options, compensation income from any disqualifying disposition of stock
acquired pursuant to the exercise of incentive stock options and any other
amounts that constitute taxable income to you fromthe Company, without reduction
for salary reduction amounts excludible from income under Section 402(e)(3) or
125 of the Code.


--------------------------------------------------------------------------------


 
(c)    Related Benefits. Unless you die or your employment is terminated by the
Company for Cause or Disability, or by you other than for Good Reason and not
within 12 months after a change in control of the Company, the Company shall
maintain in full force and effect, for your continued benefit and, if
applicable, for the continued benefit of your spouse and family, for three years
after the Date of Termination, or such longer period as may be provided by the
terms of the appropriate plan, all noncash employee benefit plans, programs, or
arrangements (including, without limitation, pension and retirement plans and
arrangements, stock option plans, life insurance and health and accident plans
and arrangements, medical insurance plans, disability plans, and vacation plans)
in which you were entitled to participate immediately prior to the Date of
Termination, as in effect at the Date of Termination, or, if more favorable to
you and, if applicable, your spouse and family, as in effect generally at any
time thereafter with respect to executive employees of the Company or any
successor; provided that your continued participation is possible after
Termination under the general terms and provisions of such plans, programs, and
arrangements; provided, however, that if you become eligible to participate in a
benefit plan, program, or arrangement of another employer which confers
substantially similar benefits upon you, you shall cease to receive benefits
under this subsection in respect of such plan, program, or arrangement. In the
event that your participation in any such plan, program, or arrangement is not
possible after Termination under the general terms and provisions of such plans,
programs, and arrangements, the Company shall arrange to provide you with
benefits substantially similar to those which you are entitled to receive under
such plans, programs and arrangements or alternatively, pay an amount equal to
the reasonable value of such substantially similar benefits. If, after
termination of employment following a change in control of the Company, you
elect or, if applicable, your spouse or family elects, COBRA continuation
coverage, the Company will pay the applicable COBRA premium for the maximum
period during which such coverage is available. If termination follows a change
in control of the Company specified in Section 6(b)(111), then you and, if
applicable, your spouse and family may elect in lieu of COBRA continuation
coverage to have the acquiring entity obtain an individual or group health
insurance coverage and the acquiring entity will pay premiums thereunder for the
maximum period during which you and, if applicable, your spouse and family could
have elected to receive COBRA continuation coverage.


(d)    Establishment of Trust. Within five days following conclusion of a change
in control of the Company, the Company shall establish a trust that conforms in
all regards with the model trust published in Revenue Procedure 92-64 and
deposit an amount sufficient to satisfy all liabilities of the Company under
Section 3(b) of this Agreement.


--------------------------------------------------------------------------------


 
(e)    Automatic Extension. Notwithstanding the prior provisions of this
Section, if an individual is elected to the Board of Directors who has not been
nominated by the Board of Directors as constituted prior to his election, then
the term of this Agreement will automatically be extended until two years from
the date on which such individual was elected if such extended termination date
is later than the normal termination date of this Agreement, otherwise, the
termination date of this Agreement will be as provided above. This extension
will take effect only upon the first instance of an individual being elected to
the Board of Directors without having been nominated by the original Board.


(f)    Alternative to Lump Sum Payout. The amount described in this subsection
will be paid to you in a single lump-sum unless, at least 30 days before the
conclusion of a change in control of the Company, you elect in writing to
receive the severance pay in 3 equal annual payments with the first payment to
be made within 30 days of demand and the subsequent payments to be made by
January 31st of each year subsequent to the year in which the first payment is
made, provided that under no circumstances will two payments be made during a
single tax year of the recipient.


4.    Payment If Termination Occurs Following_ Change in Control, Because of
Death For Cause, or Without Good Reason and not within 12 Months of the Change
in Control. If your employment shall be terminated following any event
constituting a change in control of the Company because of your death, or by the
Company for Cause, or by you other than for Good Reason and not within 12 months
after a change in control of the Company, the Company shall pay you your full
base salary through the Date of Termination at the rate in effect on the date
the change in control of the Company occurs plus year-to-date accrued vacation.
The Company shall have no further obligations to you under this Agreement.


5.    No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor, except as expressly set forth herein, shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by you as
the result of employment by another employer after the Date of Termination, or
otherwise.


6.    Definitions of Certain Terms. For the purpose of this Agreement, the terms
defined in this section 6 shall have the meanings assigned to them herein.


(a)    Cause. Termination of your employment by the Company for "Cause" shall
mean termination because, and only because, you committed an act of fraud,
embezzlement, or theft constituting a felony or an act intentionally against the
interests of the Company which causes the Company material injury.
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by theaffirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for the purpose (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of conduct constituting Cause as
defined above and specifying the particulars thereof in detail.
 

--------------------------------------------------------------------------------


 
(b)    Change in Control of the Company. A "change in control of the Company"
shall mean:


(i)    A change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A as in effect on the date
hereof pursuant to the Securities Exchange Act of 1934 (the "Exchange Act");
provided that, without limitation, such a change in control shall be deemed to
have occurred at such time as any Person hereafter becomes the "Beneficial
Owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 30 percent or more of the combined voting power of the Company's
Voting Securities; or


(ii)   During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to
con-stitute at least a majority thereof unless the election, or the nomination
for election by the Company's shareholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or
 
(iii)          There shall be consummated (x) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which Voting Securities would be converted into cash, securities, or
other property, other than a merger of the Company in which the holders of
Voting Securities immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (y) any sale, lease, exchange, or other transfer (in one transaction
or a series of related transac-tions) of all, or substantially all of the assets
of the Company, provided that any such consolidation,, merger, sale, lease,
exchange or other transfer consummated at the insistence of an appropriate
banking regulatory agency shall not constitute a change in control of the
Company; or


(iv)   Approval by the shareholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company.


(c)    Date of Termination. "Date of Termination" shall mean (1) if your
employment is terminated by the Company for Disability, 30 days after Notice of
Termination is given (provided that you shall not have returned to the
performance of your duties on a full-time basis during such 30-day period), and
(ii) if your employment is terminated for any other reason, the date on which a
Notice of Termination is given;provided that if within 30 days after any Notice
of Termination is given the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties or by a final judgment, order, or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected). The term of this Agreement
shall be extended until the Date of Termination.
 

--------------------------------------------------------------------------------


 
(d)    Disability- Termination of your employment by the Company for
"Disability" shall mean termination because of your absence from your duties
with the Company on a full-time basis for 180 consecutive days as a result of
your incapacity due to physical or mental illness and your failure to return to
the performance of your duties on a full-time basis during the 30-day period
after Notice of Termination is given.


(e)    Good Reason. Termination by you of your employment for "Good Reason"
shall mean termination based on any of the following:


(i)    A change in your status or position(s) with the Company, which in your
reasonable judgment, does not represent a promotion from your status or
positions) as in effect immediately prior to the change in control of the
Company, or a change in your duties or responsibilities which, in your
reasonable judgment, is inconsis-tent with such status or position(s), or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s), except in connection with the termination of your employment for
Cause or Disability or as a result of your death or by you other than for Good
Reason.


(ii)    A reduction by the Company in your base salary as in effect immediately
prior to the change in control of the Company.


(iii)           The failure by the Company to continue in effect any Plan (as
hereinafter defined) in which you are participating at the time of the change in
control of the Company (or Plans providing you with at least substantially
similar benefits) other than as a result of the normal expiration of any such
Plan in accordance with its terms as in effect at the time of the change in
control of the Company, or the taking of any action, or the failure to act, by
the Company which would adversely affect your continued participation in any of
such Plans on at least as favorable a basis to you as is the case on the date of
the change in control of the Company or which would materially reduce your
benefits in the future under any of such Plans or deprive you of any material
benefit enjoyed by you at the time of the change in control of the Company.


(iv)   The failure by the Company to provide and credit you with the number of
paid vacation days to which you are then entitled in accordance with the
Company's normal vacation policy as in effect immediately prior to the change in
control of the Company.
 

--------------------------------------------------------------------------------


 
(v)    The Company's requiring you to be based anywhere other than where your
office is located immediately prior to the change in control of the Company
except for required travel on the Company's business to an extent substantially
consistent with the business travel obligations which you undertook on behalf of
the Company prior to the change in control of the Company.


(vi)    The failure by the Company to obtain from any successor the assent to
this Agreement contemplated by section 8 hereof.


(vii)   Any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of this
Agreement; and for purposes of this Agreement, no such purported termination
shall be effective.


(viii)   Any refusal by the Company to continue to allow you to attend to
matters or engage in activities not directly related to the business of the
Company which, prior to the change in control of the Company, you were permitted
by the Board to attend to or engage in.


For purposes of this subsection, "Plan" shall mean any compensation plan such as
an incentive or stock option plan or any employee benefit plan such as a thrift,
pension, profit sharing, medical, disability, accident, life insurance plan, or
a relocation plan or policy or any other plan, program, or policy of the Company
intended to benefit employees.
 
(f)    Notice of Termination. A "Notice of Termination" of your employment given
by the Company shall mean a written notice given to you of the termination of
your employment which shall indicate the specific termination provision in this
Agreement relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.


(g)    Person. The tern "Person" shall mean and include any individual,
corporation, partnership, group, association, or other "person," as such term is
used in section 14(d) of the Exchange Act, other than the Company or any
employee benefit plan(s) sponsored by the Company.


7.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Chief Executive Officer of the Company with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
 
8.    Successors; Binding Agreement.


(a)    This Agreement shall inure to the benefit of, and be binding upon, any
corporate or other successor or assignee of the Company which shall acquire,
directly or indirectly, by merger, consolidation or purchase, or otherwise, all
or substantially all of the business or assets of the Company. The Company shall
require any such successor, by an agreement in form and substance satisfactory
to you, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.
 

--------------------------------------------------------------------------------


 
(b)    This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee or, if there
is no such designee, to your estate.


9.    Maximization of After-Tax Amounts. Notwithstanding any other provision of
this Agreement, and notwithstanding any other agreement or formal or informal
compensation plan or arrangement, if you are a "disqualified individual," as
defined in Section 280G(c) of the Internal Revenue Code of 1986, as amended (the
"Code"), your right to receive any payment or benefit under this Agreement shall
be limited to the extent that: (i) such payment or benefit, taking into account
any other "payment in the nature of compensation" (within the meaning of Section
28OG of the Code) to you or for your benefit ("Compensation"), would cause any
payment or benefit under this Agreement to be considered a "parachute payment"
within the meaning of Section 280G(b)(2) of the Code as then in effect (a
"Parachute Payment") and (ii) as a result of receiving a Parachute Payment, the
aggregate after-tax amount you would receive (under this Agreement and
otherwise) would be less than the maximum after-tax amount that you could
receive without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such payment or benefit under this
Agreement, in conjunction with your other Compensation, would cause you to be
considered to have received a Parachute Payment that would have the effect of
decreasing the after-tax amount received by you as described in clause (ii) of
the preceding sentence, then you shall have the right, in your sole discretion,
to designate any payments or benefits under this Agreement, and any other
Compensation, that shall be reduced or eliminated so as to avoid having the
payment or benefit to you under this Agreement be deemed to be a Parachute
Payment.
 
10.    Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in a
writing signed by you and the Chief Executive Officer or President of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same, or at any prior or
subsequent, time. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by laws of the State of New York without giving effect to the
principles of conflict of laws thereof.
 
11.    Legal Fees and Expenses. The Company shall pay or reimburse any
reasonable legal fees and expenses you may incur in connection with any legal
action to enforce your rights under, or to defend the validity of, this
Agreement. The Company will pay or reimburse such legal fees and expenses on a
regular, periodic basis upon presentation by you of a statement or statements
prepared by your counsel in accordance with its usual practices.


12.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13.    Payments During Controversy. Notwithstanding the pendency of any dispute
or controversy, the Company will continue to pay you your full compensation in
effect when the notice giving rise to the dispute was given (including, but not
limited to, base salary and installments of incentive compensation) and continue
you as a participant in all compensation, benefit, and insurance plans in which
you were participating when the notice giving rise to the dispute was given,
until the dispute is finally resolved in accordance with section 7(c). Amounts
paid under this section are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement. You shall be entitled to seek specific performance of your right
to be paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.


14.    Illegality. Anything in this Agreement to the contrary notwithstanding,
this Agreement is not intended and shall not be construed to require any payment
to you which would violate any federal or state statute or regulation, including
without limitation the "golden parachute payment regulations" of the Federal
Deposit Insurance Corporation codified to Part 359 of title 12, Code of Federal
Regulations.
 

--------------------------------------------------------------------------------



If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.



 
Very truly yours,
         
NBT BANCORP INC.
   
By: /S/ Daryl R. Forsythe
         
Agreed To:
   
/S/ Ronald M. Bentley
   
Ronald M. Bentley
 

 

--------------------------------------------------------------------------------

 